It is a great honour to once again address the General Assembly as we mark the seventieth anniversary of the founding of the United Nations. The occasion provides us with an opportunity to reflect on our accomplishments and to recognize the challenges that remain in achieving peace, security and human rights at home and abroad.
Georgia is a small country with a big heart and even bigger dreams. It is on the move and headed in the right direction. Our vision is clear and our future is bright. In a major announcement this week, the World Bank released its comprehensive new report on governance, and I am very proud to say that Georgia was at the top of the charts in overall progress in all six indicators. According to the rankings, since 2012 Georgia has jumped 13 places in regulatory quality, 16 in voice and accountability, 19 in the rule of law, 22 in political
15-29658 21/55

A/70/PV.22 01/10/2015
stability and in Government effectiveness, and 23 in controlling corruption. That dramatic progress underscores my Government’s determination to strengthen the rule of law and media freedom, build a modern economy and move our nation forward with confidence.
By contrast, just two decades ago Georgia was an isolated country torn by civil war, with few functioning institutions of modern statehood. Today we are writing a new chapter in the history of our great nation. Georgia is a modern, dynamic and democratic State. Next year, we will celebrate the twenty-fifth anniversary of Georgia’s regaining its independence. Freedom, fairness and justice, as we say, run through the veins of our people. The Georgian people are committed to the rule of law, to the protection of human rights and to democratic values. We will stay the course on reform, which is the only road to peace and prosperity for our country.
We are moving our country forward in the same spirit that our ancestors embodied for thousands of years. Georgia has absorbed the principles of the Charter of the United Nations, principles that have guided our democratic development. We learned quickly and embraced passionately the spirit of international cooperation. So on behalf of all freedom- loving Georgians, I thank the United Nations and all free people around the world for their steadfast support of my country.
Today, Georgia is firmly connected to the world and the family of nations. We have dedicated ourselves to democracy, human rights, sustainable development and the promise of peace. We are building a mature democracy and a job-creating economy even in the face of significant regional security threats. The steady arc of our Euro-Atlantic path reflects Georgia’s strong European identity and values. European integration has proved to be a powerful incentive for calm cooperation among European States and their neighbours. We reached a milestone in June 2014, when I signed the Association Agreement with the European Union. As part of Europe, Georgia will become part of that fabric of peace and stability, which can only benefit our own neighbours, and I think it will make us more secure.
In the past few years, my Government and our country has made progress in every policy area. We have established a social compact that rewards work and enterprise while providing a social safety net for those in need. Despite challenging economic
headwinds, we have introduced a national health- care programme and doubled welfare services. In just one important initiative, we will save over 200,000 lives through a new and creative campaign to combat hepatitis C. We are solidifying Georgia’s democracy. Our people demand and deserve a strong democracy and a responsive Government. We have created a system of governance that is more open, more transparent and more accountable to the people than ever before. But we will not rest. More must be done.
The 2013 presidential election and the 2014 local elections were praised by international observers as free and fair. I am also proud of the fact that last year we adopted Georgia’s first comprehensive long-term human rights strategy and enacted a new anti-discrimination law. My Government strives to ensure human rights for all of our people. A free and open democracy goes hand in hand with a free and open marketplace.
Economic freedom remains the central pillar of our development plan. Our plan is designed to grow our economy, strengthen our institutions of governance and deliver more jobs and more opportunities for the Georgian people. We are driving growth by making Georgia a great place to do business and an attractive location for foreign investment. Since 2014, we have added 90,000 new jobs in Georgia, covering all sectors, including agriculture, manufacturing, tourism and energy. Doing business in Georgia continues to be easy. Foreign and domestic businesses freely operate in a competitive environment with strong guarantees of private-property rights. The World Bank also ranks Georgia as the fifteenth easiest place to do business in the world. In 2014, Georgia achieved an 87 per cent surge in foreign direct investment (FDI), which is the largest growth in and highest amount of FDI since 2007.
Georgia has also become a major tourist destination and venue for international sporting events. The world is catching on to the fact that Georgia has it all — beautiful beaches and stunning mountain resorts, a gourmet tradition, exceptional wines, unique historical sites and world-class hospitality. In August, Tbilisi hosted two major sporting events, the European Youth Olympic Festival and the 2015 Union of European Football Associations Super Cup, which provided a unique opportunity to celebrate cooperation over conflict. Speaking of sports, I must take this opportunity to wish the Georgian national rugby team success as they face New Zealand tomorrow at the Rugby World Cup. Our nation is proud of them.
22/55 15-29658

01/10/2015 A/70/PV.22
Another area of our national development is education. I personally know the value of a good education and studying abroad. I want Georgian youths to have that same opportunity. To that end, we launched a new programme where the Georgian Government will provide financial support for our students to study abroad. In return, they must come back home and put their skills to use in service to our country. For those hard-working Georgians who cannot travel abroad, we are bringing world-class education right to Georgia. I am proud to say we recently inaugurated a new programme in cooperation with the Millennium Challenge Corporation of the United States. Georgian students can now obtain a United States engineering degree from San Diego State University without leaving Georgia.
Even with all those achievements, we still face challenges to our security at home. I regret that since my last address to the United Nations (see A/69/PV.14), the Russian Federation signed the so-called integration treaties with Sukhumi and Tskhinvali. Russia continues to illegally extend its control over Georgian sovereign territory. I condemn that creeping annexation and Russia’s disregard for international law. A tragic result is that the local population in the occupied territories of Georgia are robbed of the fundamental rights of a free people. De facto authorities recently undertook additional measures to suppress still further the Georgians’ right to be educated in their mother tongue. The freedom of movement and the basic rights of a free nation are crushed, along with the hopes and dreams of hundreds of thousands of victims of ethnic cleansing who only wish to return to their places of origin.
I must once again underline the importance of resolution 69/286, on the status of internally displaced persons and refugees from Abkhazia, Georgia, and the Tskhinvali region/South Ossetia, Georgia, and similar resolutions annually adopted by the General Assembly. The pain of the conflict is real. The dislocation is profound. Just since 2012, our Government has provided homes to approximately 10,000 internally displaced families from the occupied territories.
Against the backdrop of continued Russian occupation, my Government has nevertheless been clear on the need to forge responsible and pragmatic relations with the Russian Federation. To that end, we have taken a number of constructive, concrete steps to advance trade, transport, communication, humanitarian
contacts and tourism when and where possible with Russia.
Let me be clear. Relations with Russia cannot be settled at the expense of our sovereignty and territorial integrity. I hope that the Russian Federation will finally fulfil its international obligations, including the 12 August 2008 ceasefire agreement, and act as a responsible member of the international community. At the same time, I want to once again reaffirm our strong commitment to the peaceful resolution of the conflict, based on the fundamental principles of international law and the Charter of the United Nations.
Let me now address the Abkhazian and Ossetian peoples, my brothers and sisters. I firmly believe that no one will rewrite history and erase our common past. All attempts to cut off ties and divide our peoples will fail. We will benefit from a growing Georgian economy soon and from our Association Agreement with the European Union, including increasing trade and visa liberalization. We know that the arc of history favours more cooperation, more integration and more prosperity. When we work together, we all succeed and benefit. I look forward to the day when we will share in our mutual prosperity.
Despite those challenges, my country seeks to contribute to international peace, security, sustainable development and economic prosperity. Last year I had the honour of announcing Georgia’s intention to establish a Silk Road forum. Today, I am proud that the idea has materialized, and in a few weeks we will host the first-of-its-kind high-level forum in Tbilisi. My country’s location is at a key crossroads linking East with West. That was underscored this year when Georgia hosted both the annual meeting of the European Bank for Reconstruction and Development and the first meeting of the Asian Infrastructure Investment Bank. The revitalization of the Silk Road is an important opportunity to ensure deeper economic and cultural ties between Asia and Europe. We are developing a strong economic and trade relationship with China, and I think the Silk Road region will open up new opportunities. That region accounts for two thirds of the world’s population and 60 per cent of its gross domestic product. I am convinced the Tbilisi Silk Road forum offers great potential to promote cooperation and regional integration.
I also want to comment on the recent P5+1 agreement reached with Iran. My country is hopeful
15-29658 23/55

A/70/PV.22 01/10/2015
that the process will develop in a positive direction and contribute to greater security and economic development in the wider region.
Georgia has repeatedly demonstrated its readiness to pay more than its fair share to promote a secure international environment. My country contributed the second-largest number of troops, after the United States, to the Resolute Support Mission in Afghanistan. Our soldiers are among the world’s best. They are the pride of my nation, and we honour them. I would like to take a moment to remember all the brave Georgian troops who serve their nation and have given their lives in the pursuit of peace and freedom. My country’s contributions to our common security do not end there. Georgia also supports the European Union’s peacekeeping efforts, including providing the second- largest troop contribution to the European Union Military Advisory Mission in the Central African Republic.
A core element of Georgia’s security and its Euro- Atlantic integration is its ever-deepening relationship with NATO. Following last year’s NATO Summit, NATO agreed to provide Georgia a substantial package of practical support to strengthen Georgia’s armed forces and make us a more integrated ally. Most recently, we inaugurated a new joint training and evaluation centre in Georgia, where Georgian forces will receive NATO training. We are also increasing the number of training exercises carried out between Georgia and the United States and between Georgia and its NATO allies.
The Charter of the United Nations, adopted 70 years ago, was designed to put an end to chaos and to build a better world. Today, the world is still facing unprecedented challenges that require strong political resolve. Where necessary, we must reform international organizations to meet current demands. In that context, we commend the ongoing inter-State negotiations on Security Council reform, which aim at raising the effectiveness of the United Nations in crisis situations, as defined by the Charter. Increasing the role of small States in the Security Council, avoiding misuse of the veto rights, as well as improving the working methods, should be the cornerstone of the reform process. Thus I express hope that the seventieth anniversary of the United Nations will serve as a reminder to all of us to stand firmly for the principles enshrined in the Charter of the United Nations and for the goal of peace and stability throughout the world.
In conclusion, let me end where I began. Our vision is clear and our future is bright. Let me share my dream for Georgia. I see a country where every young Georgian boy or girl has access to a quality education in order to give them the opportunity to develop their God-given talents. I see a country where people are free from the fear of not having the health care and resources they need to protect their family, livelihood and future. I see a strong, prosperous Georgia that leverages its geographic location as a vital crossroads connecting East and West, North and South. I see a strong and proud nation dedicated to facilitating peace among neighbours, as well as commerce between continents. I see a country that is a force for good and stability in its own neighbourhood, a country that lives up to its responsibilities as a global citizen.
Let us walk together in creating a brighter future for the next generations.
